internal_revenue_service number release date index number ----------------------------- ------------- ---------------------------- ------------------ --------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc corp b04 plr-105927-08 date date legend distributing ------------------------------------------ ------------------------------------------ ------------------------ controlled ------------------------------------------ --------------- shareholder a shareholder b sub sub sub ------------------------------------------ ------------------------------------------ ------------------------ ------------------------------------------ ------------------------------------------ ------------------------ ------------------------------------------ ------------------------------------------ ------------------------ ------------------------------------------ ------------------------------------------ ------------------------ ------------------------------------------ ------------------------------------------ ------------------------ sub ------------------------------------------ plr-105927-08 sub sub sub sub sub sub sub old llc old llc ------------------------------------------ ------------------------ ------------------------------------------ ------------------------------------------ ------------------------ ------------------------------------------ ------------------------------------------ ------------------------ ------------------------------------------ ------------------------------------------ ------------------------ ------------------------------------------ ------------------------------------------ ------------------------ ------------------------------------------ ------------------------------------------ --------------------------- ------------------------------------------ ------------------------------------------ ------------------------ ------------------------------------------ ------------------------------------------ ------------------------ ------------------------------------------ ------------------------------------------ ------------------------------------------ --------------- ------------------------------------------ ------------------------------------------ ------------------------------------------ ------------------------------------------ --------------- partnership ------------------------------------------ ------------------------------------------ plr-105927-08 ------------------------ business a ------------------------------------------ ----------------------- a b ---- ---- asset a -------------------- dear --------------- this letter responds to your date request for rulings on certain federal_income_tax consequences of a series of proposed transactions the information submitted in that request and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the distribution defined below i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is being used principally as a device for the distribution of earnings_and_profits of any distributing or controlled_corporation or both see sec_355 of the internal_revenue_code the code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a or greater interest in any distributing or controlled_corporation see sec_355 and sec_1_355-7 summary of facts distributing is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return the distributing group distributing has two equal shareholders shareholder a and shareholder b distributing wholly owns sub and sub sub wholly owns each of sub sub sub sub sub sub sub sub sub old llc and old llc in addition sub owns an a interest in partnership the remaining interest in partnership is owned by an unrelated third party plr-105927-08 distributing operates business a through sub financial information submitted by distributing indicates that business a through sub has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years the taxpayer has represented that the distribution will serve a number of corporate business purposes including alleviating certain differences of opinion that have arisen between shareholder a and shareholder b regarding the future development and capital allocation of distributing which prevents the optimal development of business a proposed transaction for what have been represented to be valid business purposes the following steps have been proposed the proposed transaction i distributing forms a new llc sub llc sub merges under state law into sub llc upstream_merger following upstream_merger sub llc distributes all of the stock of sub sub and sub to distributing ii sub llc forms a new llc new llc sub llc transfers to new llc certain asset a and related assets and liabilities iii sub llc forms a new llc new llc sub llc transfers to new llc certain asset a and related assets and liabilities including its interest in old llc its interest in new llc and the stock of sub together with half of the assets remaining in sub llc after the proposed transaction the distributing business iv sub llc distributes its interest in new llc to distributing v a new llc is formed by sub llc for each of sub sub and sub sub llc sub llc and sub llc each of sub sub and sub then merge under state law into their corresponding llcs upstream_merger upstream_merger and upstream_merger respectively vi sub llc forms a new llc new llc sub and sub then each merge under state law into new llc upstream_merger and upstream_merger respectively vii sub llc forms a new llc new llc sub llc transfers to new llc certain asset a and related assets and liabilities viii distributing forms controlled sub llc transfers to controlled its remaining asset a and certain related assets and liabilities including its interest in partnership its interest in old llc its interest in new llc and the stock of sub plr-105927-08 together with half of the assets remaining in sub llc after the proposed transaction the controlled business distributing then transfers b of its interest in sub llc to controlled together with the transfers described in the preceding sentence the contribution ix distributing distributes all of the stock of controlled to shareholder b in exchange for all of the stock of distributing owned by shareholder b the distribution in connection with the proposed transaction shareholder a shareholder b distributing and controlled will enter into several agreements relating to certain corporate tax employment and other matters the separation agreements it is anticipated that payments will be made between distributing and controlled pursuant to the separation agreements the adjustment payments in addition shareholder a directly or through distributing and or shareholder b directly or through controlled may make one or more contributions or loans of equal value to sub llc prior to or after the proposed transaction to assure that it is adequately capitalized any contributions or loans to sub llc made in connection with the proposed transaction will be made in equal amounts by shareholder a directly or through distributing and shareholder b directly or through controlled representations the following representations are made in connection with upstream_merger a1 distributing will be the owner of at least percent of the only outstanding class of sub stock at the effective time of upstream_merger b1 no shares of sub will have been redeemed during the three years preceding the effective time of upstream_merger c1 upon upstream_merger sub will cease to be a going concern d1 sub will not retain any assets following upstream_merger e1 except for properties acquired in like-kind_exchanges sub will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years prior to the effective time of upstream_merger f1 except for dispositions i in the ordinary course of business ii which occurred more than three years prior to the effective time of upstream_merger iii which occur pursuant to steps undertaken as part of the proposed transaction or iv certain_sales of asset a no assets of sub have been or will be disposed of by either sub or distributing plr-105927-08 g1 sub will report all earned_income represented by assets that will be distributed to distributing such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc h1 the liquidation of sub will not be preceded or followed by the reincorporation transfer or sale of all or a part of the business_assets of sub to another corporation i that is the alter ego of sub and ii except as provided in the proposed transaction that directly or indirectly will be owned more than percent in value by persons holding directly or indirectly more than percent in value of the stock of sub for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 i1 prior to the effective time of upstream_merger no assets of sub will have been distributed in_kind transferred or sold to distributing except for i transactions occurring in the normal course of business and ii transactions occurring more than three years prior to the effective time of upstream_merger j1 the fair_market_value of the assets of sub will exceed its liabilities at the effective time of upstream_merger k1 distributing is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code l1 all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to upstream_merger have been fully disclosed m1 there is no intercorporate indebtedness existing between distributing and sub that was issued acquired or will be settled at a discount the following representations are made in connection with upstream_merger a2 distributing will be the owner of at least percent of the only outstanding class of sub stock at the effective time of upstream_merger b2 no shares of sub will have been redeemed during the three years preceding the effective time of upstream_merger c2 upon upstream_merger sub will cease to be a going concern d2 sub will not retain any assets following upstream_merger plr-105927-08 e2 sub will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years prior to the effective time of upstream_merger f2 except for dispositions i in the ordinary course of business ii which occurred more than three years prior to the effective time of upstream_merger or iii which occur pursuant to steps undertaken as part of the proposed transaction no assets of sub have been or will be disposed of by either sub or distributing g2 sub will report all earned_income represented by assets that will be distributed to distributing such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc h2 the liquidation of sub will not be preceded or followed by the reincorporation transfer or sale of all or a part of the business_assets of sub to another corporation i that is the alter ego of sub and ii except as provided in the proposed transaction that directly or indirectly will be owned more than percent in value by persons holding directly or indirectly more than percent in value of the stock of sub for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 i2 prior to the effective time of upstream_merger no assets of sub will have been distributed in_kind transferred or sold to distributing except for i transactions occurring in the normal course of business and ii transactions occurring more than three years prior to the effective time of upstream_merger j2 the fair_market_value of the assets of sub will exceed its liabilities at the effective time of upstream_merger k2 distributing is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code l2 all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to upstream_merger have been fully disclosed m2 there is no intercorporate indebtedness existing between distributing and sub that was issued acquired or will be settled at a discount the following representations are made in connection with upstream_merger a3 distributing will be the owner of at least percent of the only outstanding class of sub stock at the effective time of upstream_merger plr-105927-08 b3 no shares of sub will have been redeemed during the three years preceding the effective time of upstream_merger c3 upon upstream_merger sub will cease to be a going concern d3 sub will not retain any assets following upstream_merger e3 sub will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years prior to the effective time of upstream_merger f3 except for dispositions i in the ordinary course of business ii which occurred more than three years prior to the effective time of upstream_merger or iii which occur pursuant to steps undertaken as part of the proposed transaction no assets of sub have been or will be disposed of by either sub or distributing g3 sub will report all earned_income represented by assets that will be distributed to distributing such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc h3 the liquidation of sub will not be preceded or followed by the reincorporation transfer or sale of all or a part of the business_assets of sub to another corporation i that is the alter ego of sub and ii except as provided in the proposed transaction that directly or indirectly will be owned more than percent in value by persons holding directly or indirectly more than percent in value of the stock of sub for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 i3 prior to the effective time of upstream_merger no assets of sub will have been distributed in_kind transferred or sold to distributing except for i transactions occurring in the normal course of business and ii transactions occurring more than three years prior to the effective time of upstream_merger j3 the fair_market_value of the assets of sub will exceed its liabilities at the effective time of upstream_merger k3 distributing is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code l3 all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to upstream_merger have been fully disclosed m3 there is no intercorporate indebtedness existing between distributing and sub that was issued acquired or will be settled at a discount plr-105927-08 the following representations are made in connection with upstream_merger a4 distributing will be the owner of at least percent of the only outstanding class of sub stock at the effective time of upstream_merger b4 no shares of sub will have been redeemed during the three years preceding the effective time of upstream_merger c4 upon upstream_merger sub will cease to be a going concern d4 sub will not retain any assets following upstream_merger e4 sub will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years prior to the effective time of upstream_merger f4 except for dispositions i in the ordinary course of business ii which occurred more than three years prior to the effective time of upstream_merger or iii which occur pursuant to steps undertaken as part of the proposed transaction no assets of sub have been or will be disposed of by either sub or distributing g4 sub will report all earned_income represented by assets that will be distributed to distributing such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc h4 the liquidation of sub will not be preceded or followed by the reincorporation transfer or sale of all or a part of the business_assets of sub to another corporation i that is the alter ego of sub and ii except as provided in the proposed transaction that directly or indirectly will be owned more than percent in value by persons holding directly or indirectly more than percent in value of the stock of sub for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 i4 prior to the effective time of upstream_merger no assets of sub will have been distributed in_kind transferred or sold to distributing except for i transactions occurring in the normal course of business and ii transactions occurring more than three years prior to the effective time of upstream_merger j4 the fair_market_value of the assets of sub will exceed its liabilities at the effective time of upstream_merger k4 distributing is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code plr-105927-08 l4 all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to upstream_merger have been fully disclosed m4 there is no intercorporate indebtedness existing between distributing and sub that was issued acquired or will be settled at a discount the following representations are made in connection with upstream_merger a5 distributing will be the owner of at least percent of the only outstanding class of sub stock at the effective time of upstream_merger b5 no shares of sub will have been redeemed during the three years preceding the effective time of upstream_merger c5 upon upstream_merger sub will cease to be a going concern d5 sub will not retain any assets following upstream_merger e5 sub will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years prior to the effective time of upstream_merger f5 except for dispositions i in the ordinary course of business ii which occurred more than three years prior to the effective time of upstream_merger or iii which occur pursuant to steps undertaken as part of the proposed transaction no assets of sub have been or will be disposed of by either sub or distributing g5 sub will report all earned_income represented by assets that will be distributed to distributing such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc h5 the liquidation of sub will not be preceded or followed by the reincorporation transfer or sale of all or a part of the business_assets of sub to another corporation i that is the alter ego of sub and ii except as provided in the proposed transaction that directly or indirectly will be owned more than percent in value by persons holding directly or indirectly more than percent in value of the stock of sub for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 i5 prior to the effective time of upstream_merger no assets of sub will have been distributed in_kind transferred or sold to distributing except for i transactions occurring in the normal course of business and ii transactions occurring more than three years prior to the effective time of upstream_merger plr-105927-08 j5 the fair_market_value of the assets of sub will exceed its liabilities at the effective time of upstream_merger k5 distributing is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code l5 all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to upstream_merger have been fully disclosed m5 there is no intercorporate indebtedness existing between distributing and sub that was issued acquired or will be settled at a discount the following representations are made in connection with upstream_merger a6 distributing will be the owner of at least percent of the only outstanding class of sub stock at the effective time of upstream_merger b6 no shares of sub will have been redeemed during the three years preceding the effective time of upstream_merger c6 upon upstream_merger sub will cease to be a going concern d6 sub will not retain any assets following upstream_merger e6 sub will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years prior to the effective time of upstream_merger f6 except for dispositions i in the ordinary course of business ii which occurred more than three years prior to the effective time of upstream_merger or iii which occur pursuant to steps undertaken as part of the proposed transaction no assets of sub have been or will be disposed of by either sub or distributing g6 sub will report all earned_income represented by assets that will be distributed to distributing such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc h6 the liquidation of sub will not be preceded or followed by the reincorporation transfer or sale of all or a part of the business_assets of sub to another corporation i that is the alter ego of sub and ii except as provided in the proposed transaction that directly or indirectly will be owned more than percent in value by persons holding directly or indirectly more than percent in value of the stock plr-105927-08 of sub for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 i6 prior to the effective time of upstream_merger no assets of sub will have been distributed in_kind transferred or sold to distributing except for i transactions occurring in the normal course of business and ii transactions occurring more than three years prior to the effective time of upstream_merger j6 the fair_market_value of the assets of sub will exceed its liabilities at the effective time of upstream_merger k6 distributing is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code l6 all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to upstream_merger have been fully disclosed m6 there is no intercorporate indebtedness existing between distributing and sub that was issued acquired or will be settled at a discount the following representations are made in connection with the contribution and distribution a7 the fair_market_value of the controlled stock to be received by shareholder b will be approximately equal to the fair_market_value of the distributing stock surrendered by shareholder b b7 the indebtedness if any owed by controlled to distributing after the distribution will not constitute stock_or_securities c7 no part of the consideration to be distributed by distributing in the distribution will be received by shareholder b as a creditor employee or in any capacity other than that of a shareholder of distributing d7 the five years of financial information submitted on behalf of the distributing business and the controlled business represent the present operations of each business and with regard to each business except for certain_sales of asset a there have been no substantial operational changes since the date of the last financial statements submitted e7 following the transaction the distributing separate_affiliated_group and controlled separate_affiliated_group will each continue through their ownership of significant interests in sub llc the active_conduct of its respective share of all the plr-105927-08 integrated activities of the business conducted by the distributing separate_affiliated_group prior to the consummation of the transaction f7 the distribution is carried out for the corporate business_purpose of allowing shareholder a and shareholder b to resolve certain philosophical differences that currently impede the distributing group's ability to develop and compete within its industry the distribution is motivated in whole or substantial part by this corporate business_purpose g7 the distribution is not used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both h7 the total fair_market_value of the assets transferred by distributing to controlled in the contribution will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in connection with the exchange ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and iii the amount of the cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing in connection with the exchange the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange i7 neither business a nor control of any entity conducting this business was acquired during the year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part j7 the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing in the contribution each will equal or exceed the sum of any liabilities assumed within the meaning of sec_357 k7 the liabilities assumed by controlled in the contribution and the liabilities to which the transferred assets are subject if any were incurred in the ordinary course of business and are associated with the assets being transferred l7 no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution except for any indebtedness incurred in the ordinary course of business or in connection with the separation agreements m7 immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further distributing's excess_loss_account with respect to the stock of controlled if any will be included in income immediately before the distribution see sec_1_1502-19 plr-105927-08 n7 payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties' bargaining at arm's length o7 for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution p7 for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution q7 the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation r7 immediately after the distribution neither controlled nor distributing will be a disqualified_investment_corporation within the meaning of sec_355 rulings based solely on the information submitted and the representations set forth above we rule as follows regarding upstream_merger no gain_or_loss will be recognized by sub in upstream_merger sec_337 no gain_or_loss will be recognized by distributing in upstream_merger sec_332 the basis of each of sub 2's assets in the hands of distributing immediately after upstream_merger in each instance will be the same as the basis of plr-105927-08 those assets in the hands of sub immediately prior to upstream_merger sec_334 the holding_period of the assets of sub in the hands of distributing in each instance will include the period during which such assets were held by sub immediately prior to upstream_merger sec_1223 distributing will succeed to and take into account as of the close of the effective date of upstream_merger the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations there under sec_381 and sec_1_381_a_-1 except to the extent sub 2’s earnings_and_profits are reflected in distributing’s earnings_and_profits distributing will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of upstream_merger any deficit in earnings_and_profits will be used only to offset earnings_and_profits accumulated after the date of upstream_merger sec_381 sec_1_381_c_2_-1 sec_1_312-11 and sec_1_1502-33 based solely on the information submitted and the representations set forth above we rule as follows regarding upstream_merger sec_337 sec_332 no gain_or_loss will be recognized by sub in upstream_merger no gain_or_loss will be recognized by distributing in upstream_merger the basis of each of sub 5's assets in the hands of distributing immediately after upstream_merger in each instance will be the same as the basis of those assets in the hands of sub immediately prior to upstream_merger sec_334 the holding_period of the assets of sub in the hands of distributing in each instance will include the period during which such assets were held by sub immediately prior to upstream_merger sec_1223 distributing will succeed to and take into account as of the close of the effective date of upstream_merger the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 except to the extent sub 5’s earnings_and_profits are reflected in distributing’s earnings_and_profits distributing will succeed to and take into account the plr-105927-08 earnings_and_profits or deficit in earnings_and_profits of sub as of the date of upstream_merger any deficit in earnings_and_profits will be used only to offset earnings_and_profits accumulated after the date of upstream_merger sec_381 sec_1_381_c_2_-1 sec_1_312-11 and sec_1_1502-33 based solely on the information submitted and the representations set forth above we rule as follows regarding upstream_merger sec_337 sec_332 no gain_or_loss will be recognized by sub in upstream_merger no gain_or_loss will be recognized by distributing in upstream_merger the basis of each of sub 6's assets in the hands of distributing immediately after upstream_merger in each instance will be the same as the basis of those assets in the hands of sub immediately prior to upstream_merger sec_334 the holding_period of the assets of sub in the hands of distributing in each instance will include the period during which such assets were held by sub immediately prior to upstream_merger sec_1223 distributing will succeed to and take into account as of the close of the effective date of upstream_merger the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 except to the extent sub 6’s earnings_and_profits are reflected in distributing’s earnings_and_profits distributing will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of upstream_merger any deficit in earnings_and_profits will be used only to offset earnings_and_profits accumulated after the date of upstream_merger sec_381 sec_1_381_c_2_-1 sec_1_312-11 and sec_1_1502-33 based solely on the information submitted and the representations set forth above we rule as follows regarding upstream_merger sec_337 sec_332 no gain_or_loss will be recognized by sub in upstream_merger no gain_or_loss will be recognized by distributing in upstream_merger plr-105927-08 the basis of each of sub 7's assets in the hands of distributing immediately after upstream_merger in each instance will be the same as the basis of those assets in the hands of sub immediately prior to upstream_merger sec_334 the holding_period of the assets of sub in the hands of distributing in each instance will include the period during which such assets were held by sub immediately prior to upstream_merger sec_1223 distributing will succeed to and take into account as of the close of the effective date of upstream_merger the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 except to the extent sub 7’s earnings_and_profits are reflected in distributing’s earnings_and_profits distributing will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of upstream_merger any deficit in earnings_and_profits will be used only to offset earnings_and_profits accumulated after the date of upstream_merger sec_381 sec_1_381_c_2_-1 sec_1_312-11 and sec_1_1502-33 based solely on the information submitted and the representations set forth above we rule as follows regarding upstream_merger sec_337 sec_332 no gain_or_loss will be recognized by sub in upstream_merger no gain_or_loss will be recognized by distributing in upstream_merger the basis of each of sub 1's assets in the hands of distributing immediately after upstream_merger in each instance will be the same as the basis of those assets in the hands of sub immediately prior to upstream_merger sec_334 the holding_period of the assets of sub in the hands of distributing in each instance will include the period during which such assets were held by sub immediately prior to upstream_merger sec_1223 distributing will succeed to and take into account as of the close of the effective date of upstream_merger the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 plr-105927-08 except to the extent sub 1’s earnings_and_profits are reflected in distributing’s earnings_and_profits distributing will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of upstream_merger any deficit in earnings_and_profits will be used only to offset earnings_and_profits accumulated after the date of upstream_merger sec_381 sec_1_381_c_2_-1 sec_1_312-11 and sec_1_1502-33 based solely on the information submitted and the representations set forth above we rule as follows regarding upstream_merger sec_332 sec_337 no gain_or_loss will be recognized by sub in upstream_merger no gain_or_loss will be recognized by distributing in upstream_merger the basis of each of sub 4's assets in the hands of distributing immediately after upstream_merger in each instance will be the same as the basis of those assets in the hands of sub immediately prior to upstream_merger sec_334 the holding_period of the assets of sub in the hands of distributing in each instance will include the period during which such assets were held by sub immediately prior to upstream_merger sec_1223 distributing will succeed to and take into account as of the close of the effective date of upstream_merger the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 except to the extent sub 4’s earnings_and_profits are reflected in distributing’s earnings_and_profits distributing will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of upstream_merger any deficit in earnings_and_profits will be used only to offset earnings_and_profits accumulated after the date of upstream_merger sec_381 sec_1_381_c_2_-1 sec_1_312-11 and sec_1_1502-33 based solely on the information submitted and the representations set forth above we rule as follows regarding the contribution and distribution the contribution followed by the distribution will qualify as a reorganization within the meaning of sec_368 and distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 plr-105927-08 distributing will not recognize any gain_or_loss on the contribution sec_361 and sec_357 sec_1032 controlled will not recognize any gain_or_loss on the contribution shareholder b will not recognize any gain_or_loss and will not include any amount in income upon receipt of the stock of controlled pursuant to the distribution sec_355 sec_361 distributing will not recognize any gain_or_loss on the distribution the aggregate basis of the controlled stock held by shareholder b after the distribution will be equal to shareholder b's aggregate basis in the distributing stock surrendered in the distribution allocated in the manner described in sec_1_358-2 sec_358 the holding_period of the controlled stock received by shareholder b will include the holding_period of the distributing stock surrendered in exchange for the controlled common_stock provided that such distributing stock is held as a capital_asset on the date of the distribution sec_1223 controlled's basis in each asset received from distributing will equal the basis of that asset in the hands of distributing immediately before the contribution sec_362 controlled's holding_period in each asset received from distributing in the contribution will include the period during which distributing held that asset sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_1_312-10 any adjustment payments made by distributing to controlled or vice versa that i have arisen or will arise for a taxable_period ending on or before the distribution or for a taxable_period beginning on or before and ending after the distribution and ii will not have become fixed and ascertainable until after the distribution will be treated as occurring immediately before the distribution see 344_us_6 rev_rul 1983_1_cb_84 caveats we express no opinion about the tax treatment of the proposed transactions under other provisions of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above rulings plr-105927-08 in particular we express no opinion regarding i ii whether the distribution will satisfy the business_purpose requirement of sec_1_355-2 whether the distribution is being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled see sec_355 and sec_1_355-2 and iii whether the distribution is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a or greater interest in distributing or controlled see sec_355 and sec_1_355-7 procedural statements this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to the federal_income_tax return of each party involved in the proposed transaction for the taxable_year in which the proposed transaction is completed alternatively any taxpayer filing its return electronically may satisfy this requirement by attaching a statement to the return that provides the date and the control number of this letter_ruling under the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely _____________________________ richard k passales senior counsel branch associate chief_counsel corporate
